Case 1:20-cv-04944-GBD Document 103 Filed. Q8/1 7/2

EPR +5

1 Page 1 of 2
Soy

 

 

 

       

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE IDEANOMICS, INC. SECURITIES
LITIGATION

ORDER

20 Civ. 4944 (GBD)

GEORGE B. DANIELS, District Judge:

The oral argument is adjourned from August 24, 2021 to October 12, 2021 at 11:00 a.m.
and shall occur as a videoconference using the Microsoft Teams platform.

To optimize the quality of the video feed, only the Court, counsel for Lead Plaintiff, and
counsel for Defendants will appear by video for the proceeding; all others will participate by
telephone. Due to the limited capacity of the Microsoft Teams system, only one counsel per party
may participate. Co-counsel, members of the press, and the public may access the audio feed of
the conference by calling (917) 933-2166 and entering the conference ID 998 159 39#.

To optimize use of the Court’s video conferencing technology, all participants in the call

mer 1. Use, a browser other than Internet Explorer to access Microsoft Teams;

. Position the participant’s device as close to the WiFi router as 1s feasible;
3._ Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4, Unless the participant is using a mobile telephone to access Microsoft Teams,
connect to audio by having the system call the participant;

 

If there is ambient noise, the participant must mute his or her device when not speaking.
Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 
 

Case 1:20-cv-04944-GBD Document 103 Filed 08/17/21 Page 2 of 2

accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.
To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: August 17, 2021
New York, New York
SO ORDERED.

raray, B Dare

GRORGE 6JDANIELS
UNITED STATES DISTRICT JUDGE

 

 
